Citation Nr: 1636707	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-28 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral varicose veins.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disorder.  

5.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, with service in Vietnam from February 1970 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims is now with the RO in Atlanta, Georgia.  

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because the claim for service connection for gastritis is reopened and there are other diagnoses of record, on remand, the issue is broadened to a claim of entitlement to service connection for a gastrointestinal disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for bilateral varicose veins, bilateral peripheral neuropathy of the lower extremities, a gastrointestinal disorder, and bilateral peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2009 rating decision, the RO denied service connection for peripheral neuropathy of the lower extremities, varicose veins of the lower extremities, bilateral foot pain, and for gastritis.  The Veteran did not appeal or submit new and material evidence within the one-year period thereafter.
 
2.  The evidence received since the October 2009 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims of entitlement to service connection for peripheral neuropathy of the lower extremities, varicose veins of the lower extremities, a bilateral foot disorder, and for a gastrointestinal disorder.  


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying service connection for peripheral neuropathy of the lower extremities, varicose veins of the lower extremities, bilateral foot pain, and for a gastrointestinal disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).
 
2.  The evidence received since the October 2009 rating decision is new and material as to the claims for service connection for peripheral neuropathy of the lower extremities, varicose veins of the lower extremities, a bilateral foot disorder, and a gastrointestinal disorder; the claims are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an October 2009 rating decision, the RO denied service connection bilateral lower extremity peripheral neuropathy of the lower extremities due to the lack of evidence of such during service and no current disability.  The RO denied service connection for bilateral varicose veins due to the lack of in-service evidence and a current clinical diagnosis.  The RO denied service connection for gastritis, noting the negative nexus provided in an August 2009 VA examination.  The RO denied service connection for the bilateral foot disorder because there was no evidence of a present disability or any in-service evidence to suggest the Veteran had foot pain during his military service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the October 2009 decision includes the Veteran's service treatment records (STRs), lay statements, an August 2009 audiology examination, an August 2009 gastrointestinal VA examination, and private records from the 1970s detailing left knee surgeries.  The STRs were silent for any complaints or treatment for lower extremity peripheral neuropathy, for the bilateral feet, or varicose veins.  STRs did show a diagnosis of gastroenteritis.  The private medical records were silent regarding any lower extremity peripheral neuropathy, varicose veins, any gastrointestinal disorders, and the bilateral feet.  The August 2009 VA examination diagnosed gastroesophageal reflux disease (GERD) and found that it was not related to service.  In a November 2008 statement, the Veteran reported chronic stomach problems immediately upon returning from Vietnam, which were ongoing.  

Evidence submitted after the 2009 decision includes the Veteran's new claim, photographs, lay statements, VA treatment records, an October 2011 VA heart examination, and private medical records.  In the Veteran's claim, he asserted this varicose veins and peripheral neuropathy were secondary to his heart disorder.  In other lay statements, he reported having gastrointestinal symptoms since service.  The Veteran's photographs submitted in October 2010 show varicose veins of the lower extremities and a prescription bottle that appears to be medication for various psychiatric symptoms but also nausea, that was prescribed upon the Veteran's return from Vietnam.  The Veteran's lay statements detailed numbness, tingling, and pain in his upper and lower extremities, including his feet.  The private records addressed the Veteran's heart disorder and his varicose veins.  VA treatment records from August 2011 to April 2014 noted varicose veins and feet pain.  

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - suggestive evidence of a causal link between the Veteran's service-connected coronary artery disease for the Veteran's varicose veins, peripheral neuropathy, and feet claims, and competent lay statements suggesting gastrointestinal complaints that began during active service.  See 38 C.F.R. §§3.303(a), 3.310; Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the lower extremities, varicose veins of the lower extremities, and a gastrointestinal disorder are reopened.   

The lay statements and evidence suggesting present disabilities are insufficient upon which to grant service connection for any reopened claims.  Accordingly, further development is warranted for these reopened claims. 


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for varicose veins of the lower extremities is granted.  

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a gastrointestinal disorder is granted.  

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a bilateral foot disorder is granted.  


REMAND

Remand is necessary to provide examinations for the Veteran's claims.  Regarding the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilateral varicose veins of the lower extremities, and a bilateral foot disorder, VA has not provided an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has made competent assertions describing upper and lower extremity symptoms such as tingling, numbness, and pain, and bilateral foot pain.  Varicose veins are established in the private medical records.  The Veteran has asserted that the peripheral neuropathy, feet, and varicose veins are secondary to his service-connected coronary artery disease.  Thus, there is an indication that the Veteran's present disability or symptoms of disability may be associated with his service-connected disability.  Hence, remand is necessary for examinations and opinions.  

Regarding the claim of entitlement to service connection for a gastrointestinal disorder, an August 2009 VA examination was conducted.  At that time, the examiner diagnosed GERD and opined that GERD was not a complication of gastroenteritis, the Veteran's in-service complaint.  This opinion did not account for the Veteran's statements that his gastrointestinal complaints had existed since his military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Remand is necessary, therefore, to provide an opinion that accounts for the Veteran's statements.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed neurological disorder of the upper and lower extremities, to include peripheral neuropathy.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first determine whether there is any current neurological disorder of the bilateral upper and lower extremities, to include peripheral neuropathy, during the course of the appeal.  

The examiner must provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder of the upper or lower extremities, to include peripheral neuropathy, had its onset during military service or is otherwise related to such service.  

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder of the upper and lower extremities, to include peripheral neuropathy, was caused by his service-connected coronary artery disease.

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder of the upper and lower extremities, to include peripheral neuropathy, has been aggravated (permanently worsened) by his service-connected coronary artery disease.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his varicose veins.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


The examiner must provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) a bilateral varicose vein disability of the lower extremities had its onset during military service or is otherwise related to such service.  

b. Is it at least as likely as not (50 percent or greater probability) that a bilateral varicose vein disability of the lower extremities was caused by his service-connected coronary artery disease.

c. Is it at least as likely as not (50 percent or greater probability) that a bilateral varicose vein disability of the lower extremities has been aggravated (permanently worsened) by his service-connected coronary artery disease.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any bilateral foot disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) a bilateral foot disorder had its onset during military service or is otherwise related to such service.  

b. Is it at least as likely as not (50 percent or greater probability) that a bilateral foot disorder of was caused by his service-connected coronary artery disease.

c. Is it at least as likely as not (50 percent or greater probability) that a bilateral foot disorder has been aggravated (permanently worsened) by his service-connected coronary artery disease.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must first determine whether the Veteran has suffered from any gastrointestinal conditions, to include GERD, during the course of the appeal.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed gastrointestinal disorder had its onset in, or is otherwise caused by, the active service.  

In rendering this opinion, the examiner must address the following:  1) the Veteran's competent statements that he has suffered from gastrointestinal symptoms since his military service; 2) an October 2010 photograph that shows a prescription that was filled to treat a gastrointestinal disorder during the Veteran's military service; and 3) the August 2009 examination that diagnosed GERD and documented him reporting having gastrointestinal symptoms since his military service.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


